DISMISS and Opinion Filed February 25, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00944-CV

                      SARA LYEL WILSON, Appellant
                                 V.
                     MARK BENNETT WILSON, Appellee

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54394-2019

                        MEMORANDUM OPINION
             Before Justices Partida-Kipness, Reichek, and Goldstein
                           Opinion by Justice Reichek
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated October 29, 2021, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated October 29, 2021, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated January 28, 2022, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification she had either

paid for or made arrangements to pay for the record or was entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result

in the dismissal of this appeal without further notice. To date, appellant has not paid

the filing fee, filed the docketing statement, provided the required documentation,

nor otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

210944F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SARA LYEL WILSON, Appellant                  On Appeal from the 469th Judicial
                                             District Court, Collin County, Texas
No. 05-21-00944-CV          V.               Trial Court Cause No. 469-54394-
                                             2019.
MARK BENNETT WILSON,                         Opinion delivered by Justice
Appellee                                     Reichek. Justices Partida-Kipness
                                             and Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered February 25, 2022




                                       –3–